PER CURIAM. In this Anders1 appeal, R.L.F. appeals from a disposition order finding that he committed delinquent acts, withholding adjudication of delinquency, and placing him on juvenile probation until the age of nineteen with special conditions. We affirm in all respects but note that a possible sentencing error may exist in the actual disposition order. The disposition order reflects that the trial court imposed a total of $200 in costs and fees, whereas the trial court’s oral pronouncement of sentence imposed a total of $150 in “court costs.” See W.S.G. v. State, 32 So.3d 725, 726 (Fla. 2d DCA 2010) (“If a discrepancy exists between the written sentence and the oral pronouncement, the written sentence must be corrected to conform to the oral pronouncement.” (quoting Guerra v. State, 927 So.2d 248, 249 (Fla. 2d DCA 2006))). However, because R.L.F. failed to preserve this potential error by filing a motion to correct sentencing error, this court must affirm. See Thomas v. State, 190 So.3d 222, 223 (Fla. 1st DCA 2016) (affirming without prejudice the defendant’s sentence because even though the written sentence failed to comport with the trial court’s oral pronouncement, the defendant failed to properly preserve the sentencing error). Our affirmance is without prejudice for R.L.F. to raise this possible sentencing error in an appropriate posteonviction motion. See id. Affirmed. VILLANTI, KHOUZAM, and SLEET, JJ., Concur.  . Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).